Citation Nr: 1100585	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than May 31, 2007, for a 
total disability rating based on individual unemployability due 
to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from March 1944 to December 
1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This matter was remanded to the Appeals Management Center in 
September 2009 and again in June 2010 for additional development.  
The case has been returned to the Board for further 
consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 
7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that she is afforded every possible 
consideration.  

The Veteran is the surviving spouse of another Veteran, E.J.B.  
She is in receipt of dependency and indemnity compensation (DIC) 
as a result of the Veteran's death.  She is also in receipt of 
special monthly compensation for being housebound.  

The Veteran's current formal claim for entitlement to a TDIU 
rating was received in November 2005.  The claim was granted in 
November 2007, with an effective date established as of May 31, 
2007.  

The Veteran is seeking an earlier effective date.  In that 
regard, she contended in her substantive appeal that there is 
evidence pertinent to her current claim in her husband's claims 
folder.  The evidence was obtained as part of the development for 
her claim for housebound benefits.  She alleges that the evidence 
showed that her severe service-connected disabilities caused her 
restrictions and supported her housebound status from April 1, 
2003.

The record reveals that the Board issued a decision to grant the 
Veteran entitlement to housebound benefits in September 2007.  
However, as that claim, and the evidence pertinent to that claim, 
is contained in the Veteran's husband's claims folder, there is 
no information as to the evidence that was part of the claim, or 
to the implementing rating decision in this Veteran's claims 
folder.  

In September 2009, this matter was remanded to the AMC and the 
AMC was directed to obtain the Veteran's husband's claims folder 
and review the claims folder for possible relevant evidence as to 
her earlier effective date claim.  The AMC contacted the 
Nationals Personnel Records Center (NPRC) in January 2010 in a 
search for E.J.B.'s claims folder.  The folder was not located at 
the NPRC.  The AMC did not search the RO for E.J.B.'s claims 
folder.  Information from VA's records system showed that the 
claims folder was located at the RO and that the file was last 
confirmed at this location on April 26, 2010.

In June 2010 the Board again remanded the claim, finding that the 
AMC should make another attempt to obtain this claims file by 
contacting the RO last in possession of the Veteran's husband's 
claims file and requesting the file.  The record shows, via the 
October 2010 supplemental statement of the case, that the claims 
file of the Veteran's husband was obtained and reviewed by the 
AMC.  However, the claims file has not been associated with the 
Veteran's file and submitted to the Board with the Veteran's file 
for review.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The Board is unable to make a determination in 
this matter without review of this evidence, and thus a remand is 
required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the RO last in possession of the 
Veteran's husband's claims file and obtain 
the Veteran's husband's claims folder for 
consideration of evidence referenced by her 
that she asserts is supportive of her earlier 
effective date claim.  The file should be 
associated with the Veteran's claims file.  

2.  After undertaking any other development 
that may be appropriate, including referral 
to a medical examiner for a retroactive 
opinion to determine the extent that the 
Veteran's occupational impairment has been a 
manifestation of her service-connected 
disorders prior to May 31, 2007 and/or 
referral of the claim to the office of 
Director, Compensation and Pension Service, 
for extra-schedular consideration under 38 
C.F.R. § 4.16(b) (2010), the case, which 
would include both claims files, should be 
returned to the Board as in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



